Citation Nr: 0603216	
Decision Date: 02/03/06    Archive Date: 02/15/06	

DOCKET NO.  03-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1972, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

This case was previously before the Board in June 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

Kidney failure is not shown to have been present in service, 
or for many years thereafter, nor is it in any way causally 
related to a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  Kidney failure was not incurred in or aggravated by 
active military service, nor shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Kidney failure is not proximately due to, the result of, 
or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held that providing VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 539 (Fed. Cir. 1998).

In this case, in correspondence of February and May 2002, and 
once again in February 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
2003 Statement of the Case (SOC), and a February 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's postservice medical records and examination 
reports.  Attempts to obtain the veteran's service medical 
records were made, but the records are unavailable.  Further 
attempts to obtain these records would be futile.

Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claim poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).

Factual Background

Service medical records in this case are unavailable.

Received in March 2002 were private medical records covering 
the period from November 1995 to February 1997, showing 
treatment during that time for various medical problems.  In 
an entry of November 1995, it was noted that the veteran had 
been doing well "post (kidney) transplant."

In an entry of February 1997, it was noted that the veteran 
was status post renal transplant, with excellent renal 
function.

On VA general medical examination in May 2002, it was noted 
that the veteran had undergone a kidney transplant.  
Reportedly, the veteran was claiming service connection for 
kidney failure secondary or proximately due to diabetes.

A review of the veteran's medical records conducted at the 
time of examination was significant for the presence of Type 
II diabetes mellitus since the 1980's.  Also noted was a left 
traumatic above-the-knee amputation in November 1999 due to a 
motorcycle accident.  Further review of the veteran's records 
showed evidence of a renal transplant in November 1993.  
Reportedly, the veteran had been given his brother's kidney.  
According to the veteran, his remaining kidney was not 
functioning.  The pertinent diagnoses were Type II diabetes 
mellitus since the 1980's; left traumatic above-the-knee 
amputation, with residual phantom pain and partial loss of 
motion; hypertension; and status post renal transplant for 
renal failure "related to diabetes."  In the opinion of the 
examiner, at the time of examination, there was no evidence 
of diabetes-related visual, cardiac, vascular, neurologic, or 
amputation-related symptoms attributable to diabetes.

On VA genitourinary examination, likewise conducted in May 
2002, the veteran gave a history Berger's disease and 
diabetes mellitus.  According to the veteran, in the 1980's, 
he was diagnosed with diabetes "by blood work."  Also noted 
was that, in the 1990's, the veteran had received a diagnosis 
of Berger's disease, which was an autoimmune IgA-modulated 
disease which eventually led to a right kidney transplant.  

When questioned, the veteran denied any genitourinary 
complaints.  He similarly denied any problems with lethargy, 
weakness, or anorexia, or any weight loss or gain over the 
past six months.  When further questioned, the veteran denied 
problems with frequency, hesitancy, or dysuria.

On physical examination, it was noted that the veteran was 
not on dialysis.  The clinical impression was status post 
kidney transplant as a treatment for Berger's disease.  In 
the opinion of the examiner, it was "less likely than not" 
that the veteran's kidney disease was the result of his 
diabetes.  However, the veteran's diabetes might affect his 
renal function at some point in the future.

Received in June 2002 were private medical records covering 
the period from January 1990 to May 2002, showing treatment 
at that time for various medical problems.  In correspondence 
of August 2002, one of the veteran's private physicians wrote 
that the veteran had been referred for evaluation of active 
urinary sediment.  Reportedly, in the fall of 1989, the 
veteran had experienced increasing problems with fatigue, dry 
mouth, and lethargy.  Urinalysis performed at that time 
revealed proteinuria, red cells, and red cell casts, as well 
as granular and hyaline casts.  Renal function was described 
as normal.  Renal ultrasound showed normal-sized kidneys, and 
a collagen vascular evaluation was negative.  The veteran was 
therefore referred for further evaluation.

On further examination, it was noted that the veteran's urine 
contained active sediment.  A 24-hour urine collection showed 
7.78 grams of proteinuria with a normal clearance.  A renal 
biopsy done on March 9, 1990 showed changes compatible with 
IgA nephropathy (Berger's disease).  A small area of 
sclerosis was noted in 1 of 9 glomeruli sampled, and there 
was some evidence of adhesions to Bowman's capsule and 
several glomeruli.

According to the veteran's physician, IgA nephropathy was 
originally described by Berger in young healthy adults with 
asymptomatic microscopic hematuria.  Characteristically, 
there was IgA staining on immunofluorescence, as well as 
mesangial proliferative changes.  In the original Berger's 
series, the disease was totally benign, with no evidence of 
renal progression on follow up.  However, according to the 
veteran's physician, it was clear that, in some patients, 
Berger's (disease) did proceed to renal function compromise.

In correspondence of late August 1990, another of the 
veteran's private physicians wrote that the veteran had a 
form of nephritis called Berger's disease, which might 
eventually lead to problems with renal function.  Currently, 
no treatment was recommended, though the veteran was urged to 
"keep in touch" regarding the presence of inflammation.

In correspondence of November 1993, another of the veteran's 
private physicians wrote that the veteran suffered from acute 
and chronic renal failure secondary to IgA 
nephropathy/Berger's disease.

At the time of a period of private hospitalization in 
December 1994, the veteran was described as a 45-year-old man 
who had undergone renal transplant in 1993 "secondary to IgA 
nephropathy."

A private record of hospitalization dated in January 1996 was 
significant for a past medical history of renal transplant 
secondary to IgA nephropathy in 1993.

In correspondence in May 1997, one of the veteran's private 
physicians wrote that he had been seen in the transplant 
clinic.  Noted at the time was that the veteran had undergone 
a "living-related" renal transplant in November 1993 for 
end-stage renal failure secondary to IgA nephropathy.

At the time of a period of private hospitalization in 
November 1998, the veteran gave a history of renal transplant 
in November 1993 secondary to complications of IgA 
nephropathy.

In correspondence of December 1998, one of the veteran's 
private physicians wrote that the veteran was a non insulin-
dependent diabetic who had undergone renal transplantation in 
November 1993 "related to IgA nephropathy."

In correspondence of March 2001, one of the veteran's private 
physicians wrote that the veteran had a significant past 
medical history of renal transplant in 1994 "secondary to 
Berger's disease."

In correspondence of late November 2001, the veteran's 
private physician wrote that, given the veteran's history of 
renal transplant (for Berger's disease), it was desirable to 
optimize his blood sugar levels.

In a rating decision of August 2002, the RO granted service 
connection (and a 40 percent evaluation) for Type II diabetes 
mellitus on the basis of exposure to Agent Orange.  That same 
rating decision denied entitlement to service connection for 
kidney failure.

During the course of an RO hearing in October 2004, the 
veteran offered testimony regarding the nature and etiology 
of his kidney failure.  According to the veteran, his renal 
failure and subsequent kidney transplant were the result not 
of Berger's disease, but of service-connected diabetes 
mellitus.

In June 2005, the veteran's case was remanded in an attempt 
to obtain his service medical records.

In correspondence of October 2005, the National Personnel 
Records Center (NPRC) indicated that it had conducted an 
"extensive and thorough search" for the veteran's records, 
but had been unable to locate them.  According to the NPRC, 
the records either did not exist, or NPRC did not have them.  
Accordingly, it was concluded that further efforts to locate 
the veteran's records at NPRC would be "futile."

Analysis

The veteran in this case seeks service connection for kidney 
failure.  In pertinent part, it is argued that the veteran's 
renal failure and subsequent kidney transplant were the 
direct result of complications arising from his service-
connected diabetes mellitus.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and nephritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2005).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, there is no indication that, at any time 
during the veteran's period of active military service, he 
suffered from kidney failure, or, for that matter, any form 
of kidney disease.  Significantly, not until March 1990 
(almost 20 years following veteran's discharge from service) 
did a renal biopsy show changes compatible with IgA 
nephropathy, or Berger's disease.

The veteran argues that his renal failure and subsequent 
kidney transplant are the result not of Berger's disease, but 
of service-connected diabetes mellitus.  While it is true 
that, following a VA general medical examination in May 2002, 
it was the opinion of that examiner that the veteran's renal 
failure/transplant was "related to diabetes," the veteran's 
Berger's disease was not mentioned anywhere in the 
examination report, and clearly was not considered by the 
examiner.  Conversely, a VA genitourinary examination clearly 
had the benefit of that significant diagnosis in rendering 
the opinion.  Significantly, in the opinion of the 
genitourinary examiner, the veteran's kidney disease leading 
to transplant was the result not of diabetes mellitus, but of 
(nonservice connected) Berger's disease.  More specifically, 
that examiner was of the opinion that the veteran's kidney 
failure was "less likely than not" the result of his 
diabetes.  Such opinion is also consistent with the private 
medical records.  

The Board acknowledges that, at the time of the 
aforementioned VA genitourinary examination, the examiner did 
comment that the veteran's diabetes might at some point in 
the future affect his renal function.  However, at present, 
there is no indication that the veteran's service-connected 
diabetes has in any way aggravated his renal pathology.  
Moreover, the clear weight of the evidence is to the effect 
that the veteran's kidney failure leading to transplant was 
the result not of service-connected diabetes, but rather of 
nonservice-connected Berger's disease.  Under the 
circumstances, the veteran's claim for service connection for 
kidney failure must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in October 2004.  Such testimony, however, 
while informative, does not provide a persuasive basis for a 
grant of the benefit sought in light of the evidence as a 
whole.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for kidney failure is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


